Citation Nr: 1232991	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-25 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 9, 2004, for the grant of service connection for left ear defective hearing.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in accordance with a November 2007 Board decision, granted service connection for the Veteran's left ear defective hearing.  The RO assigned an initial disability rating of 10 percent, effective January 9, 2004.  The Veteran then perfected a timely appeal of the effective date assigned.  Throughout his appeal, the Veteran also raised a claim of clear and unmistakable error (CUE) in the September 1966 rating decision that originally denied service connection for left ear defective hearing.

In February 2011, the Board denied the Veteran's claim of entitlement to an effective date earlier than January 9, 2004, for the grant of service connection for left ear defective hearing.  The Board also denied the Veteran's CUE motion.

The Veteran appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims ("Court").  In June 2012, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand ("Joint Motion").  An Order of the Court dated that same month granted the motion and vacated the Board's February 2011 decision in part.  Specifically, the Court found that the Veteran's CUE motion was considered to be abandoned, and thus not on appeal anymore, based on the Court's ruling that an October 1966 statement from the Veteran was a valid NOD.  The Court then remanded the earlier effective date claim to the Board for compliance with the instructions in the Joint Motion.  

The Board notes that additional lay evidence was submitted after this appeal was certified to the Board in October 2010.  However, since the Board is fully granting the claim on appeal, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO, as there will be no prejudice to the Veteran.  38 C.F.R. §§ 20.800, 20.1304 (2011).

FINDINGS OF FACT

1.  The Veteran separated from the active military service on October 1, 1965.

2.  On May 9, 1966, within one year of his military separation, the Veteran first raised a claim of entitlement to service connection for left ear defective hearing.

3.  In a September 1966 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left ear defective hearing.

4.  On October 4, 1966, the Veteran filed a Notice of Disagreement (NOD) with the September 1966 rating decision.

5.  The RO never issued a Statement of the Case (SOC) in response to the October 1966 NOD, and the claim was never later denied by an appellate adjudication.

6.  The October 1966 NOD remained pending until the service connection claim was granted in the November 2007 Board decision.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 2, 1965, for the grant of service connection for left ear defective hearing have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

A November 2007 Board decision granted service connection for the Veteran's left ear defective hearing.  In a March 2008 rating decision, the RO assigned an effective date of January 9, 2004, for the service-connected left ear defective hearing.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from the active duty service or the date entitlement arose, if the claim is received within one year after separation from the military service.  Otherwise, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service on October 1, 1965.  On May 9, 1966, within one year of his military discharge, the Veteran first raised a claim of entitlement to service connection for left ear defective hearing.  A September 1966 rating decision denied the service connection claim.  The Veteran was notified of this rating decision in a letter dated that same month.  

On October 4, 1966, the Veteran submitted a written statement in response to the September 1966 rating decision.  In his written response, the Veteran advised VA that he had received the notice of the rating decision denying his claim.  He then stated that, "I believe that if you review my medical records a little more thoroughly you will find the following to be true:"  He then explained that he was told upon his entrance into the military service that he had only "slight" hearing loss in his left ear, but that after eight weeks of basic training, he noticed a worsening.  The Veteran then concluded by stating: "So, as you can see, the complete hearing loss did occur in Basic Training at Fort Gordon, Georgia, and to be more specific I believe that it occurred while firing the M-1 Rifle during qualification firing.  If you would be so kind to review my medical records I feel sure that you will find the error is on your part." (emphasis added)

The filing of an NOD initiates VA appellate review.  38 U.S.C.A. § 7105(a) (West 2002); see Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011).  The filing of an NOD entitles a claimant to a SOC.  38 C.F.R. § 19.114 (1966); see Palmer v. Nicholson, 21 Vet. App. 434, 438 (2007).  The failure to issue a SOC after receipt of a valid NOD prevents the underlying rating decision from becoming final.  See Palmer, 21 Vet. App. at 438.

Thus, the primary issue in this case is whether the October 1966 statement from the Veteran constitutes a valid NOD in response to the September 1966 rating decision.  In this regard, when VA initially denied the Veteran's claim in September 1966, the pertinent regulation provided the following with respect to the contents of a valid NOD:
	
A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of agency of original jurisdiction will constitute a notice of disagreement.  The notice should be in terms which can be reasonably construed as evidencing a desire for review of that determination.  It need not be couched in specific language.  Specific allegations of error of fact or law are not required.  

38 C.F.R. § 19.113 (1966).

Specifically, the language of the regulation in effect in October 1966, when the Veteran responded to the RO's rating decision, indicated that the Veteran only needed to express dissatisfaction or disagreement with the rating decision at issue.  38 C.F.R. § 19.113; see Palmer, 21 Vet. App. at 438.  The Veteran did not need to explicitly state a desire for appellate review to initiate an appeal.  Id.  The October 1966 statement from the Veteran clearly expressed dissatisfaction or disagreement with the RO's denial of entitlement to service connection for hearing loss in the left ear.  Id.  Therefore, the October 1966 statement from the Veteran constitutes a NOD that was timely filed in response to the September 1966 rating decision.  Id.  

In response to the timely and valid October 1966 NOD, the RO did not issue a SOC; instead, the RO issued several rating decisions addressing the issue.

The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  If after a valid NOD is filed, VA fails to issue a SOC, then the claim remains pending.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  However, most recently the Court ruled that "[w]here an appellant places a claim for one disability into appellate status by virtue of an NOD, that claim is resolved by a later appellate adjudication of a subsequent claim where both claims stem from the same underlying disorder and the claimed disabilities are identical or substantially similar."  Jones v. Shinseki, 23 Vet. App. 122, 126 (2009) (emphasis added).  The Court quoted from its decision in Juarez v. Peake indicating that "[o]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed."  Jones, 23 Vet. App. at 125 (quoting Juarez, 21 Vet. App. 537, 543); see 38 U.S.C.A. § 7105(a), (d)(1).

The RO never issued a SOC in response to the timely October 1966 NOD, and the October 1966 NOD was never denied by a later appellate adjudication (such as a Board decision).  Thus, the May 9, 1966, claim for service connection for left ear defective hearing remained pending until the claim was finally granted by the Board in the November 2007 decision.  

Since the May 1966 service connection claim remained pending, the Board finds that the Veteran is entitled to an earlier effective date of October 2, 1965, the day following his discharge from the active military service, for the grant of service connection for left ear defective hearing.  The Veteran's active military service ended on October 1, 1965, and the Veteran filed a service connection claim on May 9, 1966, within one year of his military discharge.  Therefore, since the May 9, 1966, claim was pending until the November 2007 Board decision, the Veteran is entitled to an earlier effective date of October 2, 1965, for the grant of service connection for left ear defective hearing.  An effective date earlier than October 2, 1965, is not possible under the regulations, since the Veteran did not separate from the active military service until October 1, 1965.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In sum, the Veteran is entitled to an earlier effective date of October 2, 1965, but no earlier, for the grant of service connection for left ear defective hearing.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












(CONTINUED ON THE NEXT PAGE)

ORDER

Subject to the laws and regulations governing payment of monetary benefits, an earlier effective date of October 2, 1965, for the grant of service connection for left ear defective hearing, is granted.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


